Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 21 July 1812
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur 
Philade 21. Juillet 1812.
            Depuis La Lettre dont vous m’avéz honoré dans le cours de L’an dr Jai respecté vos Occupations, et je ne prendrais pas la Liberté de vous Ecrire de nouveau, Mais une circonstance importante m’oblige de réclamer votre bienveillance aupres de Mr Monroe le secretaire d’Etat, dont je n’ai nullement Lhonneur d’Etre connu.
            Les invitations aussi avantageuses qu’honorables de plusieurs hommes d’Etat, et protecteurs puissants en france, de rentrer dans ma patrie, se  réitèrent; et depuis Longtems j’aurois Effectué ce retour si un Enchainement de Circonstance ne l’avaient retardé … Enfin malgré la guerre je suis déterminé a partir, mais Engagé par quelques personnes respectables de m’adresser a Mr Monroe pour obtenir le passage dans un Vaisseau public Cartel. (car des vaisseaux semblables vont maintenant presque Continuellement de france en angleterre et d’angleterre en france malgre la guerre très animée entre les deux puissances) J’ai Lhonneur de lui Ecrire par ce même Courier et si vous avés la bonté de joindre votre recommendation a ma demande, elle sera sans doute accordée—
            Je prens la Liberte de vous Observer que quand a ma sureté tout Vaisseau non armé m’Exposeroit maintenant au pillage et peut-être à des retards, même a la perte totale de mon voyâge par les pirates de toutes nations qui couvrent déja les mers. Le sloop de Guerre the Wasp—est dans notre port pour se réparer et seroit prêt sous 19 jours Ce Navire est fin voilier et pour des depêches il serait tres convenable car elles ne seraient pas en sureté dans un Vaisseau de moindre force. Peut etre le Gouvernement des E.u. trouvera til a propos d’adopter la Politique de Napoleon, de se présenter toujours au Gouvernemt anglais l’Epée d’une main, et la Branche d’olivier de l’autre. cette politique me semble plus utile pour les E.u que pour tout autre belligérent en ce qu’elle peut arreter des mesures violentes et funestes de la part de l’Ennemi et fortifier le parti nombreux qui doit être en votre faveur en angleterre.
            Jai Lhonneur de vous offrir tous mes services en france aupres de nos savans, comme Correspondant du Gouvernement francais aux E.u. Je remplirai Vos commissions avec le plus grand Zèle et la plus parfaite discrétion & Exactitude—
            Daignés accepter lassurance des sentimens les
plus respectueux de Votre trés humble & tres Dévoué Serviteur
De Lormeriepost office
            
              De
                L
          
          
            P.s JEspere que Mr Monroe voudroit bien pour le passage m’accorder la faculté dEmbarquer quelques caisses dhist. nat. & objets d’arts et de sciences—m’obligeant de nexporter aucun objet de commerce absolument.
          
          
            Jai remis a Mr Ve secretaire Etat copie d’un passeport ancien de M. Rt Liston pour tout mon bagage d’Effets, lequel pouroit être renouvellé par le secrétaire de Legation d’angleterre que je crois Encor a Washington—ce Passeport me fut accordé a la réquisition de M. De Letombe alors consul general et seul chargé des affaires de france, sur mes titres Litteraires.
          
         
          Editors’ Translation
          
            
              Sir 
Philadelphia
21. July 1812.
              Since you did me the honor of writing me a letter last year, I have respected your occupations, and I would not take the liberty of writing again, but an important circumstance obliges me to ask you to be so kind as to intercede with Mr. Monroe, the secretary of state, with whom I do not have the honor to be acquainted.
              Several statesmen, and powerful protectors in France, have reiterated invitations as beneficial as they are honorable that I return to my fatherland; and I would have done so long ago if a chain of events had not delayed my return … At last, despite the war, I am determined to go, but having promised a few respectable people that I would ask Mr. Monroe to procure me passage in a public cartel ship (because similar ships are now almost continuously going from France to England and England to France despite the very animated war between the two powers), I have the honor of writing him by this same post, and if you will be so kind as to join your recommendation to my request, it will undoubtedly be granted—
              
              Regarding my safety I take the liberty to point out to you that travel on any unarmed ship would expose me to plunder and perhaps to delays, or even to the total loss of my trip because of the pirates from all nations already patrolling the seas. The sloop of war Wasp—is in our port for repairs and should be ready within 19 days. This ship is a fine sailer and would be suitable for dispatches that would not be safe in a weaker ship. Perhaps the United States government will find it appropriate to adopt Napoleon’s policies, according to which one always presents oneself to the English government with the sword in one hand and the olive branch in the other. I believe that such a policy would benefit the United States more than any other belligerent, given that it could stop the enemy’s violent and deadly measures and strengthen the numerous party in England that must favor you.
              I have the honor to offer you my services with respect to our scholars in France, as French government correspondent to the United States. I would fulfill your requests with the greatest zeal and the most complete discretion and exactitude—
              Please accept the assurance of the most
respectful feelings from your very humble and very devoted servant
De Lormeriepost office
              
                De
                  L
            
            
              P.S. Regarding my passage, I hope that Mr. Monroe will be willing to allow me to take a few boxes of natural history specimens and works of art and science—I promise absolutely to export nothing of a commercial nature.
            
            
              I have given your secretary of state a copy of Mr. Robert Liston’s old passport for all my luggage, which could be renewed by the secretary of the English legation whom I believe is still in Washington—this passport was granted to me, for my literary titles, at the request of Mr. De Letombe then consul general and the French chargé d’affaires.
            
          
        